DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3-8, 10-15, and 17-21 were pending and were rejected in the previous office action. Claims 1, 8, and 15 were amended and new claims 22-24 were added. Claims 1, 3-8, 10-15, and 17-24 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Response to Arguments
35 USC § 103 Rejections:
Applicant’s arguments with respect to the § 103 rejections of claims 1, 3-8, 10-15, and 17-21 (pgs. 8-10 of remarks filed 01/06/2022) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments. Please see the updated § 103 rejections of claims 1, 3-8, 10-15, and 17-21 and new claims 22-24. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7, 15, 17-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150154555 A1 to Skaaksrud in view of US 20050055287 A1 to Schmidtberg et al. (Schmidtberg). 

Claim 1: Skaaksrud discloses: 
An Internet of Things (IoT) device (Skaaksrud: ¶ 0151-0164 and Fig. 3 showing an ID node of a wireless node network, i.e. an IoT device) comprising: 
one or more sensors to measure environmental conditions during transport of the IoT device from an origin location to a destination location (Skaaksrud: ¶ 0158, ¶ 0160 showing one or more sensors of ID node; at least ¶ 0135 “the nodes may be associated with items (e.g., an object, a package, a person, a piece of equipment…while the items move along an anticipated path (e.g., a transit path from an origin point to a destination point)”; also see ¶ 0553, ¶ 0542 showing use of the ID node to track item throughout its shipping path/transit route);
a sensor interface coupled to the one or more sensors (Skaaksrud: ¶ 0154-0155 and Fig. communication interface 375 coupled to sensor and part of ID node) to communicate environmental values associated with the environmental conditions (Skaaksrud: ¶ 0177 showing the ID node may transmit sensor data, which as per ¶ 0219 includes environmental values such as temperature or humidity readings; also see ¶ 0160 showing other types of environmental sensors of the ID node); 
a storage device to store monitor application program code (Skaaksrud: ¶ 0164-0167, ¶ 0164 in particular showing “memory storage 315 maintains a variety of program code (e.g., node control and management code 325)” and “Upon power up of ID node 120 a, volatile memory 320 may be populated with an operational program (such as node control and management code 325) or specific program modules that help facilitate particular operations of ID node 120 a”); 
a processor coupled to the sensor interface and storage device (Skaaksrud: Fig. 3 and ¶ 0152-0153 showing processing unit of the ID node, which is coupled to the sensors 360, communication interface 375, and memory storage 315/320), 
the processor to process the monitor application program code (Skaaksrud: ¶ 0152 “processing unit 300…executes operational and application program code and other program modules or sections thereof within the ID node”) to perform operations based on the environmental values including storing the environmental values on the storage device (Skaaksrud: ¶ 0164 showing the sensor data is stored in memory storage and volatile memory as ID node executes instructions as programmed; also see ¶ 0214, ¶ 0219); and 

With respect to the limitation: 
wherein the processor is to process the monitor application program code to perform additional operations based on the environmental values including determining whether one or more of the environmental values are outside of one or more corresponding value ranges for at least a specified period of time and responsively recording one or more events as event data on the storage device, 
the event data indicating that the one or more of the environmental values are outside of the one or more corresponding value ranges for at least the specified period of time;
Skaaksrud teaches wherein the processor is to process the monitor application program code to perform additional operations based on the environmental values including determining whether one or more of the environmental values are outside of one or more corresponding value ranges (Skaaksrud: ¶ 0158 showing determining a sensed condition such as exceeding a on the storage device of the ID node (Skaaksrud: ¶ 0177, ¶ 0196, ¶ 0214 and ¶ 0219; also see ¶ 0164), and even teaches that the environmental values (e.g. sensor data) are recorded when environmental values are outside of a particular range (Skaaksrud: ¶ 0158 showing sensed condition of exceeding a threshold, which as per ¶ 0164 ID node includes memory storage for the sensor data). Therefore Skaaksrud merely fails to teach that the ID node senses the environmental value being outside of the range for a specified period of time and responsively recording this data indicating that the values are outside of a range for a specified period of time. However, Schmidtberg teaches sensors for monitoring products in a supply chain wherein the sensors may identify “alarm” conditions and log data reflecting times at which when a particular maximum or minimum temperature is exceeded for a threshold period of time, (Schmidtberg: ¶ 0072 “when a particular maximum or minimum temperature is exceeded, when a particular temperature condition is found to exist for more than a threshold period of time”, ¶ 0073 “calculate and log statistics such as average temperature, mean kinetic temperature, times above or below thresholds, times within or without temperature ranges, etc.”, and ¶ 0079 “determining that minimum and/or maximum temperatures have been reached or have been exceeded for a particular time period”).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included that the events data includes detecting and logging an occurrence of sensor data exceeding a threshold for a specified period of time of Schmitdberg in the item monitoring system of Skaaksrud with a reasonable expectation of success of arriving at the claimed invention, with the motivation to that “Measuring the effectiveness of the cold chain can enable a company to identify and address such problems or inefficiencies, which might otherwise 

Skaaksrud, as modified above, further teaches: 
and a wireless communication interface to connect to an Internet of Things (IoT) service (Skaaksrud: ¶ 0154 showing short range communication interface for communicating over Bluetooth or other short range communication protocol, and as per ¶ 0177 and ¶ 0228 the sensor data is transmitted from ID node to master node, which stores and transmits the data to server 100) at one or more intermediate locations between the origin location and the destination location and/or at the destination location (Skaaksrud: ¶ 0576-0579 showing the ID node communicates with a plurality of master nodes located at different parts/intermediate points of the transit route between the origin and the destination, wherein the master nodes then report the received information of the ID node to the server), 
the wireless communication interface to transmit the environmental values and event data associated with the environmental values to the IoT service (Skaaksrud: ¶ 0177 “the data (e.g., sensor data 350) may be transmitted from the exemplary node (e.g., ID node 120 a) to a nearby master node (e.g., master node 110 a). The transmitted data may then be stored by the nearby master node…Subsequent to that storage operation, the nearby 
wherein the IoT service (Skaaksrud: ¶ 0246-0251 showing server 100 which tracks, manages, and controls the wireless node network, ¶ 0553) is to provide the environmental values and event data associated with the environmental values to one or more apps running on one or more client devices (Skaaksrud: ¶ 0285-0286 user access device connects to server and receives sensor data; ¶ 0015, ¶ 0147-0150 showing user access device communicates with server to track and receive information about the ID node, and ¶ 0553-0554 showing recipient customer’s user access device includes an app on the device and may receive sensor data from the server), the one or more apps associated with one of more accounts on the IoT service (Skaaksrud: at least ¶ 0858-0859 and ¶ 0914 showing mobile user access device may be registered in a profile, i.e. at least associated with an app to receive notifications about ID node, and ¶ 0946 showing user access device may be given access to data collected by ID node based on a paid privilege given by the server, i.e. the user’s device is an authorized device with the IoT service)
Note: Under the broadest reasonable interpretation of the terms, one of ordinary skill in the art would understand an IoT device to include any device capable of communicating over the Internet, and an IoT service to include any type of service or server capable of operating/communicating over the Internet.  

Claim 3: Skaaksrud/Schmidtberg teach claim 1. With respect to the following limitation, Skaaksrud does not explicitly teach an amount of time outside of a value range for an environmental value, however, Schmidtberg does teach: 
wherein the event data is to further include temporal data indicating an amount of time that the one or more environmental values are outside of the corresponding value ranges (Schmidtberg: ¶ 0073 “log statistics such as average temperature, mean kinetic temperature, times above or below thresholds, times within or without temperature ranges, etc.” and ¶ 0079 “calculate and log information such as the average temperature, the mean kinetic temperature, time above or below a particular temperature or within or without a particular temperature range”) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the recording temperature threshold events including an amount of time above the temperature threshold of Schmidtberg in the item monitoring system of Skaaksrud/Schmidtberg with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above. 

Claim 4: Skaaksrud/Schmidtberg teach claim 1. Skaaksrud further teaches: 
wherein the environmental values comprise one or more of: temperature values provided by temperature sensors (Skaaksrud: ¶ 0160 showing temperature sensors; also ¶ 0158), humidity values provided by humidity sensors (Skaaksrud: ¶ 0160 humidity sensors), vibration or mechanical shock values provided by accelerometers (Skaaksrud: ¶ 0160 and ¶ 1217 showing vibration, impact, acceleration sensors), and radio-frequency (RF) values provided by RF detectors (Skaaksrud: ¶ 0155 also teaches RF detection sensitivity 

Claim 7: Skaaksrud/Daigle teach claim 1. Skaaksrud further teaches: 
wherein the wireless communication interface is to connect to the loT service by establishing a local wireless connection to the one or more client devices connected to the loT service (Skaaksrud: ¶ 0177 “the data (e.g., sensor data 350) may be transmitted from the exemplary node (e.g., ID node 120 a) to a nearby master node (e.g., master node 110 a). The transmitted data may then be stored by the nearby master node…Subsequent to that storage operation, the nearby master node will transfer the data (e.g., sensor data 450) to server 100”; also see ¶ 0277-0279 and ¶ 0309 showing server receives updated sensor data and location information from the nodes; also generally see ¶ 0012, ¶ 0014 showing ID node communicates data to the server via the master node or user access device but may not directly communicate data to the server)

Claim 15: See the rejection of claim 1 above reciting analogous limitations. Skaaksrud further discloses a system comprising: an Internet of Things (loT) device (Skaaksrud: ¶ 0145-150 and Fig. 2 showing overall system including server (i.e. IoT service), network, user access devices/master nodes, and ID nodes (i.e. IoT devices); also see Fig. 3 further specifying ID node and ID node components). 

Claim 17: See the rejection of claim 3 above. 
Claim 18: See the rejection of claim 4 above. 
Claim 21: See the rejection of claim 7 above. 

Claim 23: Skaaksrud/Schmidtberg teach claim 1. With respect to the following limitation, Skaaksrud teaches an ID node, i.e. IoT device monitoring environmental values (Skaaksrud: ¶ 0158-0160), but does not teach determining a maximum/minimum value of one or more environmental values. However, Schmidtberg teaches: 
wherein the additional operations further include determining a maximum and/or a minimum value of the one or more of the environmental values (Schmidtberg: ¶ 0013, ¶ 0072, ¶ 0079, ¶ 0100 showing recorded and determined maximum or minimum temperature values)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included recording/determining the minimum or maximum temperature values of Schmidtberg in the item monitoring system of Skaaksrud/Schmidtberg with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above. 

Claims 5-6, 8, 10-14, 19-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150154555 A1 to Skaaksrud in view of US 20050055287 A1 to Schmidtberg et al. (Schmidtberg), and further in view of US 20180342032 A1 to Daigle et al. (Daigle). 

Claim 5: 
wherein the one or more apps comprise program code to evaluate the environmental values and/or event data associated with the environmental values to determine whether a product shipped with the loT device has been exposed to harmful environmental conditions during transport 
Skaaksrud teaches the ID node sensors collecting environmental data (Skaaksrud: ¶ 0158-0160) and that “an ID node in a certain condition (e.g., distress, adverse environmental conditions, adverse conditions of the node, etc.) may signal the need to bypass any filtering mechanism in place that helps manage communications and association” (Skaaksrud: ¶ 0291-0292) – and Schmidtberg teaches using a remote system for analyzing collected/logged sensor data to determine that a threshold (e.g. temperature) of a product has been exceeded for a given amount of time, which indicates that the product/sensor has been exposed to temperatures above or below the threshold during transport (Schmidtberg: ¶ 0100-0101, ¶ 0107). While suggested, Skaaksrud/Schmidtberg do not explicitly state that the determination of the environmental values being outside the threshold for a threshold period of time results in determination that the product was exposed to harmful environmental conditions. However, Daigle teaches analyzing collected sensor data (“quality data”) to determine that a product incident has occurred when a threshold (e.g. temperature, humidity threshold) of the quality data has been exceeded for a given amount of time or more than a certain number of times, which indicates that the product/sensor has been exposed to harmful environmental conditions during transport/has been spoiled (Daigle: ¶ 0050, ¶ 0068-0069). Daigle further teaches that some or all of the functions of the server computer may be performed by access device 310 (Daigle: ¶ 0050), which is a client mobile device that includes a program/applications/operating system for performing its functions (Daigle: ¶ 0047, ¶ 0058-0059). At the time the invention was filed, it would have been obvious 

Claim 6: Skaaksrud/Schmidtberg teach claim 5. With respect to the limitation: 
wherein determining whether the product shipped with the loT device has been exposed to harmful environmental conditions comprises determining whether one or more of the environmental values are outside of one or more corresponding value ranges for a period of time
Skaaksrud teaches the ID node sensors collecting environmental data (Skaaksrud: ¶ 0158-0160) and that “an ID node in a certain condition (e.g., distress, adverse environmental conditions, adverse conditions of the node, etc.) may signal the need to bypass any filtering mechanism in place that helps manage communications and association” (Skaaksrud: ¶ 0291-0292) – and Schmidtberg teaches using a remote system for analyzing collected/logged sensor data to determine that a threshold (e.g. temperature) of a product has been exceeded for a given amount of time, which indicates that the product/sensor has been exposed to temperatures above or below the threshold during transport (Schmidtberg: ¶ 0100-0101, ¶ 0107). While suggested, Skaaksrud/Schmidtberg do not explicitly state that the determination of the environmental values being outside the threshold for a threshold period of time results in determination that the product was exposed to harmful environmental conditions. However, Daigle teaches analyzing 

Claim 8: Skaaksrud teaches:
A method (Skaaksrud: ¶ 0012-0015) comprising: 
including an IoT device with a product to be transported (Skaaksrud: ¶ 0137 and Fig. 1 showing ID nodes, wherein “ID node 120 a is typically a low cost device that may be easily placed into a package, be integrated as part of packaging, or otherwise associated with an item to be tracked and located, such as package 130”; also see ¶ 0553, ¶ 0542 showing use of the ID node to track item throughout its shipping path/transit route); 
measuring environmental values via sensors coupled to the IoT device during transport of the product (Skaaksrud: ¶ 0158, ¶ 0160 showing one or more sensors coupled to the ID node measuring pressure, movement, light, temperature, humidity, magnetic field, altitude, attitude, orientation, acceleration, etc., which as per ¶ 0553, ¶ 0542 the ID node is used for monitoring the item through transit); 
executing monitoring application program code by a processor of the IoT device to perform operations of evaluation the environmental values based on specified environmental value ranges associated with product (Skaaksrud: ¶ 0158 showing determining and generating data indicating sensed condition such as exceeding a temperature threshold, exceeding a moisture threshold) 

With respect to the limitations: 
and responsively generating event data indicating that the one or more of the environmental values are outside of the one or more specified environmental value ranges for at least a specified period of time;
storing the environmental values and event data on a storage device of the IoT device; 
Skaaksrud teaches wherein the processor is to process the monitor application program code to perform additional operations based on the environmental values including determining whether one or more of the environmental values are outside of one or more corresponding value ranges (Skaaksrud: ¶ 0158 showing determining a sensed condition such as exceeding a temperature threshold, exceeding a moisture threshold). Skaaksrud further teaches recording one or more sensor data events on the storage device of the ID node (Skaaksrud: ¶ 0177, ¶ 0196, ¶ 0214 and ¶ 0219; also see ¶ 0164), and even teaches that the environmental values (e.g. sensor data) are recorded when environmental values are outside of a particular range (Skaaksrud: ¶ 0158 showing sensed condition of exceeding a threshold, which as per ¶ 0164 ID node includes memory storage for the sensor data). Therefore Skaaksrud merely fails to teach that the ID node senses the environmental value being outside of the range for a specified period of time and responsively recording this data indicating that the values are outside of a range for a specified period of time. However, Schmidtberg teaches sensors for monitoring products in a supply chain wherein the sensors may identify “alarm” conditions and log data reflecting times at which when a particular maximum or minimum temperature is exceeded for a threshold period of time, (Schmidtberg: ¶ 0072 “when a particular maximum or minimum temperature is exceeded, when a particular temperature condition is found to exist for more than a threshold period of time”, ¶ 0073 “calculate and log statistics such as average temperature, mean kinetic temperature, times above or below thresholds, times within or without temperature ranges, etc.”, and ¶ 0079 “determining that minimum and/or maximum temperatures have been reached or have been exceeded for a particular time period”).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included that the events data includes detecting and logging an occurrence of sensor data exceeding a threshold for a specified period of time of Schmitdberg in the item monitoring system of Skaaksrud with a reasonable expectation of success of arriving at the claimed invention, with the motivation to that “Measuring the effectiveness of the cold chain can enable a company to identify and address such problems or inefficiencies, which might otherwise go undetected” (Schmidtberg: ¶ 0005) and “to help a company identify and address problems or inefficiencies in its cold chain” (Schmidtberg: ¶ 0005). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Skaaksrud, as modified above, further teaches: 
transmitting, via a wireless communication interface of the IoT device, the environmental values from the IoT device to an IoT service (Skaaksrud: ¶ 0177 “the data (e.g., sensor data 350) may be transmitted from the exemplary node (e.g., ID node 120 a) to a nearby master node (e.g., master node 110 a). The transmitted data may then be stored by the nearby master node…Subsequent to that storage operation, the nearby master node will transfer the data (e.g., sensor data 450) to server 100”; also see ¶ 0277-0279 and ¶ 0309 showing server receives updated sensor data and location information from the nodes); 

With respect to the remaining limitation: 
generating a notification that the product has been compromised on one or more apps running on one or more client devices if one or more of the environmental values are determined to be outside of the specified environmental value ranges for at least the specified period of time during transport of the product, 
	Skaaksrud teaches the ID node sensors collecting environmental data (Skaaksrud: ¶ 0158-0160) and wherein the server is to provide the environmental values and/or event data associated with the environmental values to one or more apps running on one or more client devices (Skaaksrud: ¶ 0285-0286 user access device connects to server and receives sensor data; ¶ 0015, ¶ 0147-0150 showing user access device communicates with server to track and receive information about the ID node, and ¶ 0553-0554 showing recipient customer’s user access device includes an app on the device and may receive sensor data from the server), and Schmidtberg teaches calculating and logging data indicating a particular maximum or minimum temperature is exceeded for a threshold period of time (Schmidtberg: ¶ 0072 “when a particular maximum or minimum temperature is exceeded, when a particular temperature condition is found to exist for a notification on a client device in response to one or more environmental values being determined to be outside of the specified environmental ranges during transport. However, Daigle teaches analyzing collected sensor data (“quality data”) to determine that a product incident has occurred when a threshold (e.g. temperature, humidity threshold) of the quality data has been exceeded for a given amount of time or more than a certain number of times, which indicates that the product/sensor has been exposed to harm environmental conditions during transport (Daigle: ¶ 0068-0069) – and then further teaches that “An alert may occur based on additional rules for incidents for example, an incident lasted for more than a given duration (e.g., humidity) or more than a number of times (e.g., impact) or by more than a certain amount (e.g., temperature)” (Daigle: ¶ 0068), and wherein the server “may transmit an alert to a carrier, a controller computer, and/or the like” (Daigle: ¶ 0069). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation of an alert on an external device upon evaluation of collected sensor/quality data determining that the product has been compromised of Daigle in the item monitoring system of Skaaksrud/Schmidtberg with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “provide insight into various conditions, handling issues, and quality issues at various locations along the supply chain” (Daigle: ¶ 0009) and to “help prevent food waste and product rejection from occurring” (Daigle: ¶ 0011).

Skaaksrud, as modified above, further teaches: 
the one or more apps associated with one or more accounts on the loT service (Skaaksrud: at least ¶ 0858-0859 and ¶ 0914 showing mobile user access device may be registered in a profile, i.e. at least associated with an app to receive notifications about ID node, and ¶ 0946 showing user access device may be given access to data collected by ID node based on a paid privilege given by the server, i.e. the user’s device is an authorized device with the IoT service)

Note: Under the broadest reasonable interpretation of the terms, one of ordinary skill in the art would understand an IoT device to include any device capable of communicating over the Internet, and an IoT service to include any type of service or server capable of operating/communicating over the Internet.  

Claim 10: Skaaksrud/Schmidtberg/Daigle teach claim 8. With respect to the limitation, Skaaksrud does not explicitly teach an amount of time outside of a value range for an environmental value, however, Schmidtberg does teach:  
wherein the event data is to further include temporal data indicating an amount of time that the one or more environmental values are outside of the corresponding value ranges (Schmidtberg: ¶ 0073 “log statistics such as average temperature, mean kinetic temperature, times above or below thresholds, times within or without temperature ranges, etc.” and ¶ 0079 “calculate and log information such as the average temperature, 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the recording temperature threshold events including an amount of time above the temperature threshold of Schmidtberg in the item monitoring system of Skaaksrud/Schmidtberg/Daigle with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above. 

Claim 11: Skaaksrud/Schmidtberg/Daigle teach claim 8. Skaaksrud further discloses: 
wherein the environmental values comprise one or more of: temperature values provided by temperature sensors (Skaaksrud: ¶ 0160 showing temperature sensors; also ¶ 0158, ¶ ), humidity values provided by humidity sensors (Skaaksrud: ¶ 0160 humidity sensors), vibration or mechanical shock values provided by accelerometers (Skaaksrud: ¶ 0160 and ¶ 1217 showing vibration, impact, acceleration sensors), and radio-frequency (RF) values provided by RF detectors (Skaaksrud: ¶ 0155 also teaches RF detection sensitivity settings, and ¶ 0203-0204, ¶ 0416-0418 and ¶ 0437-0439 showing location detection using ID node RSSI levels) 

Claim 12: Skaaksrud/Schmidtberg/Daigle teach claim 8. With respect to the limitation: 
wherein the one or more apps comprise program code to evaluate the environmental values and/or event data associated with the environmental values to determine whether the product shipped with the loT device has been compromised
compromised. However, Daigle teaches analyzing collected sensor data (“quality data”) to determine that a product incident has occurred when a threshold (e.g. temperature, humidity threshold) of the quality data has been exceeded for a given amount of time or more than a certain number of times, which indicates that the product quality has been compromised/the product has been spoiled (Daigle: ¶ 0050, ¶ 0068-0069). Daigle further teaches that some or all of the functions of the server computer may be performed by access device 310 (Daigle: ¶ 0050), which is a client mobile device that includes a program/applications/operating system for performing its functions (Daigle: ¶ 0047, ¶ 0058-0059). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the evaluation of collected sensor/quality data to determine if the product has been exposed to harm conditions of Daigle in the item monitoring system of Skaaksrud/Schmidtberg/Daigle with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “provide insight into various conditions, handling issues, and quality issues at various locations 

Claim 13: Skaaksrud/Schmidtberg/Daigle teach claim 12. With respect to the limitation: 
wherein determining whether the product shipped with the loT device has been compromised comprises determining whether one or more of the environmental values are outside of one or more corresponding environmental ranges for a period of time
Skaaksrud teaches the ID node sensors collecting environmental data (Skaaksrud: ¶ 0158-0160) and that “an ID node in a certain condition (e.g., distress, adverse environmental conditions, adverse conditions of the node, etc.) may signal the need to bypass any filtering mechanism in place that helps manage communications and association” (Skaaksrud: ¶ 0291-0292) – and Schmidtberg teaches using a remote system for analyzing collected/logged sensor data to determine that a threshold (e.g. temperature) of a product has been exceeded for a given amount of time, which indicates that the product/sensor has been exposed to temperatures above or below the threshold during transport (Schmidtberg: ¶ 0100-0101, ¶ 0107). While suggested, Skaaksrud/Schmidtberg do not explicitly state that the determination of the environmental values being outside the threshold for a threshold period of time results in determination that the product was compromised. However, Daigle teaches analyzing collected sensor data (“quality data”) to determine that a product incident has occurred when a threshold (e.g. temperature, humidity threshold) of the quality data has been exceeded for a given amount of time or more than a certain number of times, which indicates that the product has been compromised/has been spoiled (Daigle: ¶ 0050, ¶ 0068-0069). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the evaluation of collected 

Claim 14: Skaaksrud/Daigle teach claim 8. Skaaksrud, as modified above, further teaches: 
wherein the loT device is to connect to the loT service by establishing a local wireless connection to the one or more client devices connected to the loT service (Skaaksrud: ¶ 0177 “the data (e.g., sensor data 350) may be transmitted from the exemplary node (e.g., ID node 120 a) to a nearby master node (e.g., master node 110 a). The transmitted data may then be stored by the nearby master node…Subsequent to that storage operation, the nearby master node will transfer the data (e.g., sensor data 450) to server 100”; also see ¶ 0277-0279 and ¶ 0309 showing server receives updated sensor data and location information from the nodes; also generally see ¶ 0012, ¶ 0014 showing ID node communicates data to the server via the master node or user access device but may not directly communicate data to the server)

Claim 19: See the rejection of claim 5 above. 
Claim 20: See the rejection of claim 6 above. 

Claim 24: 
wherein responsive to a determination that the product shipped with the IoT device has been exposed to harmful environmental conditions during transport, the transport of the product from the origin location to the destination location is aborted (Daigle: ¶ 0073-0074 showing, e.g., if a product is exposed to harmful environmental conditions, it may be rerouted to a different destination and/or discarded; therefore delivery to the originally intended destination location is aborted)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include rerouting the item instead of delivering to the original destination, or disposing of an item as taught by Daigle in the item monitoring system of Skaaksrud/Schmidtberg/Daigle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to do so with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “The original destination of the bananas may have been a high end, high quality organic food market. However, given that the bananas were subject to temperatures well outside their acceptable range (in some embodiments, for a period of time that may be also tracked), the bananas may develop an undesirable brown color and tray only have a shelf life of 2 days. Thus, the platform carrying the bananas may be rerouted to a discount food market that sells lower price, lower quality food items” (Daigle: ¶ 0074). 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150154555 A1 to Skaaksrud in view of US 20050055287 A1 to Schmidtberg et al. (Schmidtberg), and further in view of US 20180010978 A1 to Bailey.

Claim 22: Skaaksrud/Schmidtberg teach claim 1. With respect to the following limitation, Skaaksrud teaches the IoT device determining whether one or more of the environmental values are outside of one or more corresponding value ranges (Skaaksrud: ¶ 0158, ¶ 0164), and Schmidtberg using a sensor to determine when a particular maximum or minimum temperature is exceeded for a threshold period of time, (Schmidtberg: ¶ 0072 “when a particular maximum or minimum temperature is exceeded, when a particular temperature condition is found to exist for more than a threshold period of time”, ¶ 0073 “calculate and log statistics such as average temperature, mean kinetic temperature, times above or below thresholds, times within or without temperature ranges, etc.”, and ¶ 0079 “determining that minimum and/or maximum temperatures have been reached or have been exceeded for a particular time period”), wherein the sensor is capable of performing statistical calculations using the collected data (Schmidtberg: ¶ 0073, ¶ 0079) but Skaaksrud/Schmidtberg do not explicitly teach determining an average differential of environmental values from a threshold. However, Bailey teaches: 
wherein the additional operations further include determining an average differential of the one or more of the environmental values that are outside of the one or more corresponding value ranges (Bailey: ¶ 0049 if there are two successive measurements, one where the temperature difference is significantly above the threshold and one where it is only slightly below, the average difference may then be above the threshold and the alarm can be raised)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                             

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628